DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “packet data convergence protocol (PDCP) entity” and “a PDCP DAPS reconfiguration entity” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 6, 7, 10, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladugu et al. (US 2020/0367101 A1, hereinafter “Paladugu”).
 	Regarding claims 1 and 11, Paladugu teaches a method, comprising:
receiving a packet data convergence protocol (PDCP) entity reconfiguration request by a PDCP entity from upper layers of a user equipment (UE), wherein the UE is Figs. 2, 3, 7, 8, 10-21, ¶ [0097], a dual active protocol stack (DAPS) handover, ¶ [0104], in case of handover (e.g., MBB or DAPS handover), once the target link is setup, but the source connection is not yet released, ¶ [0124], ¶ [0130]); establishing a header compression protocol and applying a header compression configuration provided by upper layers for the target cell; establishing a cipher function and applying a cipher algorithm and a key provided by upper layers for the target cell; and establishing an integrity protection function and applying an integrity protection algorithm and key provided by upper layers for the target cell (Figs. 10-21, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link. ¶ [0128], ¶ [0130], ¶ [0134], The UE can determine the security key to use for deciphering/integrity verification, and, subsequently the ROHC context to use for decompression of the PDU based on the logical channel on which the PDU is received. ¶ [0135], both source gNB and target gNB link ROHC context may be kept in the UE common PDCP entity during handover (e.g., during Inter-CU MBB HO or DAPS HO), until source connection is released. According to certain aspects, the common PDCP entity in the UE applies different ROHC context for decompression (e.g., the source link or target link ROHC context respectively) of data received on the different logical channels associated with the source link and target link during handover). 	
Figs. 3, 10-21, ¶ [0104]), and wherein a radio link control (RLC) entity associated with the PDCP entity is released for a radio bearer (e.g., Fig. 10, in step 3, RLC entity associated with the source cell is released); releasing a header compression protocol associated with the released RLC entity; releasing a cipher function associated with the released RLC entity for the radio bearer; and  releasing an integrity protection function associated with
the released RLC entity for the radio bearer (¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1. As such, UE 120 may release the connection with source BS 110-1, based at least in part on receiving the RRC reconfiguration message. ¶ [0104], ¶ [0105], source cell connection release is complete, ¶ [0106], separate keys may be used for the connections to the source and target cells, ¶ [0118], the target cell signals the UE to switch to ROHC compressed mode of operation after source connection is released. ¶ [0134], UE maintains dual ROHC context at the common PDCP entity until source connections released. The UE can determine security key to use for deciphering/integrity verification, and subsequently the ROHC context to use for decompression of the PDU based on the logical channel on which the PDU is received. ¶ [0135], the common PDCP entity in the UE applies different ROHC context for decompression (e.g., the source link or target link ROHC context respectively) of data received on the different logical channels associated with the source link and target link during handover (e.g., during an Inter-CU MBB HO or DAPS HO).  .
Fig. 10, in step 3, RLC entity associated with the source cell is released).
 	Regarding claim 10, Paladugu teaches the method of claim 6, wherein the PDCP reconfiguration request is triggered by receiving a RRC reconfiguration message
to release the source cell (¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1. As such, UE 120 may release the connection with source BS 110-1, based at least in part on receiving the RRC reconfiguration message).
 	Regarding claim 16, Paladugu teaches the UE of claim 11, wherein the PDCP DAPS reconfiguration entity enables a PDCP reordering and reorders packets received from lower layers associated to the source cell and the target cell (Fig. 3, 14, ¶ [0116], the UE uses the common PDCP entity to perform reordering/duplicate discarding and ROHC decompression of the DL PDUs received on target link).
 	Regarding claim 17, Paladugu teaches the UE claim 11, wherein the PDCP entity receives a second PDCP entity reconfiguration request from upper layers when a radio link control (RLC) entity associated with the PDCP entity is released for a radio bearer (e.g., Fig. 10, ¶ [0074], ¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1, ¶ [0104], ¶ [0118] ), and wherein the PDCP DAPS reconfiguration entity releases a header compression protocol associated with the released RLC entity, releases a cipher function associated with the released RLC entity for the radio bearer, and releases a header compression protocol associated with the released RLC entity for the radio bearer (Figs. 10-21, ¶ [0134] and ¶ [0135]).
Fig. 10, in step 3, RLC entity associated with the source cell is released).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Kim et al. (US 2020/0314716 A1, hereinafter “Kim”).
 	Regarding claims 2 and 12, Paladugu teaches the method of claim 1, wherein the PDCP reconfiguration request is triggered by receiving a DAPS handover command (Figs. 10-21, ¶ [0081], ¶ [0095], ¶ [0096], ¶ [0130]).
	Paladugu does not explicitly teach wherein the PDCP reconfiguration request is triggered by receiving a handover command with a dapsConfig flag.
	Kim teaches receiving a command with a dapsConfig flag (¶ [00163], ¶ [0217], ¶ [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art the time of the invention was filed to include a dapsConfig flag in the handover command of Paladugu to indicate that the bearer is configured as DAPS bearer.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Yi et al. (US 2017/0264562 A1, hereinafter “Yi”).
 	Regarding claim 5, Paladugu teaches the method of claim 1, further comprising: enabling the PDCP reordering and reordering the packets received from both of the lower layers associated to the source cell and the target cell, wherein the on-going PDCP procedure is not interrupted (Fig. 3, 14, ¶ [0116], the UE uses the common PDCP entity to perform reordering/duplicate discarding and ROHC decompression of the DL PDUs received on target link, ¶ [0122], the PDCP anchor is switched, from source gNB, to target gNB without a PDCP reestablishment, ¶ [0124], solution to avoid reestablishment/interruption is to extend the same/common PCP entity for target link handling, ¶ [0132], UE may receive DL data on both source and target connection simultaneously during handover, with data duplication, ¶ [0134], ¶ [0135]).
	Paladugu does not explicitly teach t-Reordering keeps as it is if the PDCP reordering function is used before the PDCP entity is reconfigured.
	Yi teaches wherein the on-going PDCP reordering procedure is not interrupted and keeping the re-ordering function in a dual connectivity system enabled for the PDCP PDUs (Abstract, ¶ [0192], ¶ [0194]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to keep t-Reordeing as it is if the PDCP reordering function is used before the PDCP entity is reconfigured in the system of Paladugu to further enhance system efficiency and reliability. 
11.	Claims 3, 8, 9, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu. 
Regarding claims 3 and 13, Paladugu teaches the method of claim 1, further comprising: switching header compression, integrity protection and cipher functions associated to the source cell to header compression, integrity  protection and cipher functions associated to the target cell upon receiving a switching request (Figs. 3, 14, 18, 21, ¶ [0106], separate keys may be used for the connections to the source and target cells during the concurrent connection stage. After the connection to the target cell (at Step 2) but before release of the source cell (at Step 3), the UE can communicate dual header compression contexts. ¶ [0108], for uplink transmission, the UE can use the source ROHC compression context for communication on the link with the source BS and the UE can use the target ROHC compression for communication on the link the target BS. ¶ [0130]). 
Paladugu does not explicitly teach receiving a switching request from lower layers.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive a switching request from lower layers in the system of Paladugu to use design methodologies well known in the art.
 	Regarding claims 8 and 19, Paladugu teaches the method of claim 6.
Paladugu does not explicitly teach stopping and resetting t-Reordering when the PDCP entity reconfiguration request is received while a reordering function is configured.
However, it is well known in the art to stop and reset t-Rordering when the PDCP entity reconfiguration request is received while reordering function is configured.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to stop and reset t-Rordering when the PDCP entity reconfiguration request is received while reordering function is configured in the system of Paladugu. The motivation for doing this is a matter of design choice.
 	Regarding claims 9 and 20, Paladugu teaches the method of claim 6.
Paladugu does not explicitly teach disabling a reordering function during the reconfiguration procedure if the PDCP entity reconfiguration request is received while the reordering function is not configured.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to disable a reordering function during the reconfiguration procedure if the PDCP entity reconfiguration request is received while the reordering function is not configured in the system of Paladugu. The motivation for doing this is a matter of design choice.
12.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Lee (US 2020/0229054 A1).
 	Regarding claims 4 and 14, Paladugu teaches the method of claim 3, the UE switches UL data transmission to the target cell after successful RACH on target cell (¶ [0128], ¶ [0129], ¶ [0130], after the target cell connection is setup (e.g., successful transmission of RRC reconfiguration complete message), UL data available in the PDCP buffer is transmitted only on the target connection).
	Paladugu does not explicitly teach wherein lower layers send the switching request upon receiving a first UL grant from the target cell.
	Lee teaches the UE may transmit a random access preamble to the target cell, and receive a random access response comprising an uplink grant from the target cell (¶ [0167]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed the lower layers to send the switching request upon receiving a first UL grant from the target cell in the system of Paladugu to ensure the resources are allocated for the UL transmission to the target cell.
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Yao et al. (US 2021/0099930 A1, hereinafter “Yao”).
Regarding claim 15, Paladugu teaches the UE of claim 13, wherein the PDCP DAPS reconfiguration entity reconfigures the PDCP entity to associate with the target cell, sends PDCP packet data unit (PDU) to the target cell upon function switch (Figs. 3, 10-21, ¶ [0110], ¶ [0113]) 
Paladugu does not explicitly teach wherein the PDCP DAPS reconfiguration entity processes PDCP service data unit (SDU) from upper layers, and sends PDCP PDU to the target cell upon function switch. 
However, Yao teaches a well-known method of an entity processing PDCP SDU from upper layers, and sending PDCP PDU (¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, at the PDCP DAPS reconfiguration entity, PDCP SDU from upper layers, and send PDCP PDU to the target cell upon function switch in the system of Paladugu to use design methodologies well known in the art.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 11, claims 1 and 4 of the reference application teaches a method, comprising: receiving a packet data convergence protocol (PDCP) entity reconfiguration request by a PDCP entity from upper layers of a user equipment (UE), wherein the UE is connected with a source cell in a wireless network, and wherein the UE is configured with a dual active protocol stack (DAPS) associated with the source cell and a data radio bearer for a target cell (claim 1); establishing a header compression protocol and applying a header compression configuration provided by upper layers for the target cell; establishing a cipher function and applying a cipher algorithm and a key provided by upper layers for the target cell; and establishing an integrity protection function and applying an integrity protection algorithm and key provided by upper layers for the target cell (claim 4).
Regarding claims 2 and 12, claim 2 of the reference application teaches wherein the PDCP reconfiguration request is triggered by receiving a handover command with a dapsConfig flag.
 	Regarding claim 6. Claims 1, 4, 10 and 11 of the reference application teach a method, comprising: receiving a packet data convergence protocol (PDCP) entity reconfiguration request by a PDCP entity from upper layers of a user equipment (UE), 
releasing a header compression protocol associated with the released RLC entity; 
releasing a cipher function associated with the released RLC entity for the radio bearer; and releasing an integrity protection function associated with the released RLC entity for the radio bearer (claims 1, 10 and 11).
 	Regarding claim 7, claims 10 and 22 of the reference application teaches wherein the released RLC entity is associated with the source cell.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477